THORNE, Judge
(concurring in part and dissenting in part):
126 I concur with the majority opinion's conclusion that C.C.D. (Father) strictly complied with Utah Code section 78B-6-121(8)(b)() by setting forth in his affidavit "his plans for care of the child." See Utah Code Ann. § 78B-6-121(8)(b)() (Supp.2009). However, I cannot agree with the majority opinion that Father's affidavit constituted a failure to agree "to a court order of child support and the payment of expenses incurred in connection with the mother's pregnancy and the child's birth." See id. § 78B-6-121(8)(b)(ii). Nor do I agree with the district court that Father's failure to actually pay Baby Girl's mother (Mother) a reasonable portion of her pregnancy and birth expenses prior to her consent to adoption af-feets his paternal standing in light of the uncontested fact that Mother "refuse[d] to accept [Father's] offer to pay" such expenses, see id. § T8B-6-121(8)(d)(iif). Accordingly, I must respectfully dissent from the majority opinion's treatment of Father's compliance with section 76B-6-121(8)(b)(@i), as well as its ultimate result affirming the district court's decision below. I would reverse the district court's order and remand for further proceedings.
I. Father's Plan to Care for Baby Girl
1 27 The district court's order denying Father's objection to Baby Girl's adoption relied upon three purported failures by Father to strictly comply with his statutory obligations. The first of these purported failures was that Father's affidavit "did not set forth in detail his plans for care of the child" because it failed to explain his plans in the event that he was deported or suffered other legal consequence from his immigration status. See generally Utah Code Ann. § 78B-6-(requiring a putative father to set forth by affidavit "his plans for care of the child"). I concur with the majority opinion's treatment of this issue and agree that neither great detail nor an accounting for contingencies was required for Father to satisfy his statutory obligation to disclose his child-care plans. See generally In re adoption of Baby Boy Doe, 2008 UT App 449, ¶ 5, 199 P.3d 368 (mem.) (discussing "plan" requirement of Utah Code section T78B-6-121(8)(b)(i)).
*525II. Father's Agreement to a Court Order of Child Support
1 28 The district court's second ground for denying Father's objection was that his affidavit failed to agree "to a court order of child support and the payment of expenses incurred in connection with the mother's pregnancy and the child's birth," see Utah Code Ann. § 78B-6-121(8)(b)(iii). The majority opinion affirms the district court's order on this ground, but in my opinion Father's affidavit does strictly comply with the statutory requirement. Accordingly, I cannot join with the majority opinion's analysis on this issue.1
129 The majority opinion treats Father's agreement to support Baby Girl as being conditioned on receiving full custody of Baby Girl. I do not read such a condition into Father's affidavit, which states,
6. I have tried to support [Mother] both financially and in other ways since learning of the pregnancy....
7. In addition, I have stopped by [Mother's] home and spoken with [Mother's] mother offering financial assistance and any other help [Mother] may need.
8. [Mother] has rebuffed all of my efforts and said no to any support.
9. I am ready[,] willing and able to take responsibility for our unborn child and to help [Mother] with expenses.
10. I am fully able and willing to have full custody of our minor child.
(Emphasis added.) Father's declaration of responsibility for Baby Girl is unconditional-if Father is awarded custody, such responsibility would be direct; if not, his responsibilities as a noneustodial parent would include paying child support and other expenses such as a portion of health care costs. Either way, Father's declaration is a clear and unconditional agreement to take responsibility for Baby Girl without regard to her ultimate placement and is not contingent on Father's receiving custody. Father's agreement to pay a portion of Mother's birth expenses is equally clear and unconditional. Accordingly, I cannot agree with the majority opinion that Father's agreement to take financial responsibility for Baby Girl was flawed because it was conditional upon his being awarded full custody.
30 Another potential flaw in Father's affidavit is that it did not agree "to a court order" to pay support and expenses, see Utah Code Ann. § 78B-6-121(8)(b)@ii). However, I do not see this omission as fatal to Father's strict compliance with the statute. Certainly, the payment of court-ordered child support and birth expenses falls within a father's responsibility to his child. Thus, Father's broad, unconditional acceptance of responsibility for Baby Girl encompasses, in my opinion, agreement to the entry of a court order to that effect. This is particularly so in the context-Father's affidavit was filed in conjunction with his own court pleadings seeking a court order regarding Father's paternity of Baby Girl.
131 Father's affidavit took responsibility for Baby Girl without condition. This broad statement surely encompasses the court-ordered payment of child support and related expenses in the event that Father was not awarded full custody of Baby Girl for any reason. Accordingly, I must dissent from the majority opinion's conclusion that Father's affidavit failed to agree "to a court order of child support and the payment of expenses incurred in connection with the mother's pregnancy and the child's birth." See id.
III. Mother's Refusal to Accept the Payment of Expenses
I 32 Because of my disagreement with the majority opinion regarding Father's agreement to pay child support, I also address the district court's third ground for denying Father's objection. The district court correctly observed that Father "did not pay any mon*526ey towards [Mother's pregnancy and birth] expenses until after [Mother] consented to the adoption." While there is a statutory requirement to pay such expenses, see Utah Code Ann. § 78B-6-121(8)(d), the statute contains an exception for situations, such as this one, where a mother refuses the offer of payment, see id. § 78B-6-121@8)(d)Gifi). Accordingly, I must conclude that the district court erred when it did not deem Father's failure to pay birth expenses exeused by Mother's refusal.
33 In order to preserve his parental rights, Utah Code section 78B-6-121(8)(d) mandates that, prior to a mother's consent to adoption, a putative father must have "offered to pay and paid a fair and reasonable amount of the expenses incurred in connection with the mother's pregnancy and the child's birth, in accordance with his financial ability." Id. § T78B-6-121(8)(d) (emphasis added). However, the statute includes several exceptions, including the situation where "the mother refuses to accept the unmarried biological father's offer to pay the expenses described in Subsection 3(d)," see id. § T8B-6-121(8)(d)(iii).
1 34 Here, the undisputed evidence is that Father offered to pay Mother his share of pregnancy and birth expenses and that, on several occasions, Mother refused to accept Father's offer to pay. Father's affidavit stated that he had tried to support Mother financially after learning of the pregnancy but that she had rebuffed his offers of support. Attached to Father's affidavit were two February 2008 letters to Mother, stating, "I want to take care of your pregnancy, alnything you need please just let me know [and] I will pay for that" and "[alnything you need for you or for our baby please let me know." And Mother's own affidavit acknowledged Father's "previous offers of assistance."
135 In light of this undisputed evidence, the district court erred in denying Father's objection on the ground that Father had not actually paid Mother a share of her expenses. The statute requires such payment in order to preserve paternal standing "unless ... the mother refuses to accept" an offer of payment, see Utah Code Ann. § 78B-6-121(8)(d)(ii) (emphasis added). Thus, once Mother refused to accept Father's offer of payment, Father had strictly complied with the "offered to pay and paid" requirement of section 78B-6-121(8)(d), and his objection could not be denied on this basis.
136 I am aware that, shortly before the child's birth, Mother did submit an extensive, and likely unreasonable, list of expenses to Father for which she requested reimburse ment. However, strict compliance is a two-way street, and the statute provides that Father was excused from actually paying Mother's expenses as a prerequisite to paternal standing upon her refusal to accept his initial offers of payment. There is no provision in the statute that allows Mother to reimpose the requirement of actual payment upon changing her mind.2 Thus, for purposes of standing,3 Father strictly complied with the relevant portion of the statute when Mother refused to accept his offer of payment. Cf. Peeples v. State, 2004 UT App 328, ¶ 9, 100 P.3d 254 ("Strict compliance is not, however, a one-way street, and a claimant is not required to do more than the Act clearly requires.").
IV. Constitutional Considerations
1 37 For the reasons expressed above, it is my opinion that Father strictly complied with the requirements of section T8B-6-121(8) and that the district court erred in each of its three conclusions to the contrary. However, I also believe that requiring strict compliance with the affidavit-content requirements of section 78B-6-121(8), with no opportunity for a putative father to amend or correct deficiencies in his pleadings and affidavits after a *527mother's consent to adoption, could very well run afoul of the strong constitutional protections afforded to parental rights. According ly, I think it prudent to approach the interpretation and application of section 78B-6-121(8) with an eye toward avoiding potential constitutional infirmities rather than creating potential problems that will likely need to be addressed in the future. Cf. Cole v. Jordan Sch. Dist., 899 P.2d 776, 778 (Utah 1995) ("Ht is this court's policy to interpret a statute if possible to avoid potential constitutional conflicts.").
138 First, I acknowledge that Utah law has declared that putative fathers must strictly comply with Utah Code section 78B-6-121 in order to preserve their parental rights when consent to adopt is given by the mother. See Utah Code Ann. § 78B-6-122(2) (2008) ("An unmarried biological father who does not fully and strictly comply with the requirements of Section 78B-6-121 and this section is considered to have waived and surrendered any right in relation to the child. ..."); In re Adoption of I.K., 2009 UT 70, ¶ 8, 220 P.3d 464 ("Under Utah law, an unmarried biological father must establish his parental rights by strictly complying with certain statutory requirements." (citing Utah Code Ann. § 78B-6-121(1) (2008))); In re adoption of Baby Boy Doe, 2008 UT App 449, ¶ 2, 199 P.3d 368 (mem.) ("[A)Jn unmarried biological father's consent is required 'only if he strictly complies' with [section 78B-6-121(8)(a)-(d) ]."). However, it is also true that an unwed father's "opportunity interest in developing a relationship with his newborn" is a provisional right protected by the due process clause of the Utah Constitution. See Thurnwald v. A.B., 2007 UT 38, ¶ 28, 163 P.3d 623. "We measure the statutory specifications for the termination of that provisional right against the tests of compelling state interest and narrowly tailored means." Wells v. Children's Aid Soc'y of Utah, 681 P.2d 199, 206 (Utah 1984).4
T39 The Utah Supreme Court has held that section 78B-6-121's predecessor, section 78-30-4(8), passed constitutional muster as a matter of facial validity. See eg., In re Adoption of Baby Boy Doe, 717 P.2d 686, 689 (Utah 1986) (stating that prior cases have established the facial validity of Utah Code section 78-80-4(8)); see also Wells, 681 P.2d at 207 (holding that the provisions of section 78-80-4(8) for terminating an unwed father's parental rights to a newborn infant are facially valid because the state has a compelling interest in speedy and final custody determinations and the statute is narrowly tailored to achieve that goal). However, the specific provisions of section 78B-6-121 at issue in this case were not present in the prior statute, compare Utah Code Ann. § 78B-6-121(8) (Supp.2009), with Utah Code Ann. § 78-80-4(8) (1987) (requiring only registration with the registrar of vital statistics prior to mother's consent to adopt), and have not been expressly approved by the supreme court.
€ 40 With the constitutional protection afforded to putative fathers in mind, I turn to my second area of concern. The majority opinion's conclusion affirming the district court relies on the substantive content of Father's affidavit and seems to implicitly adopt a rule that a substantively deficient affidavit filed pursuant to section 78B-6-121(8)(b) may not be corrected by amendment after the birth mother executes her consent to adopt. Such a rule represents a reversal of direction from our recent decision in In re adoption of Baby Boy Doe, 2008 UT App 449, 199 P.3d 368 (mem.), and I am not convinced that a rule disallowing postconsent amendments or other rehabilitative efforts is a prudent one.
141 In In re adoption of Baby Boy Doe, we stated,
For the purposes of our decision we will assume, without deciding, that (1) a verified petition for determination of paternity qualifies as the statutorily required sworn affidavit; [and] (2) rule 15 of the Utah Rules of Civil Procedure applies to adoption proceedings, thereby permitting amendment of a verified petition for determination of paternity....
*528Id. 18. While I recognize the lack of prece-dential value of this language in light of the court's express disclaimer, I see no reason why such a rule does not represent the more appropriate course of the law in this area.5 Here, it is undisputed that Father timely filed a proper affidavit in the appropriate court. The only objection was to the substance of the affidavit. While my colleagues and I disagree as to whether the existing substance was sufficient, at the very least the affidavit's language addressed the three core areas of the statute's requirements-financial support, custody, and care. It seems to me that Father should be allowed to correct any perceived deficiencies in a timely manner during the ordinary course of the adoption litigation despite the execution of Mother's consent.6 I cannot say that a prohibition on postconsent amendments is narrowly tailored to promote the compelling interests underlying the statute when providing the opportunity for such timely corrections would seem to fulfill the legitimate interests of the legislature.7 See generally Wells, 681 P.2d at 207.
§ 42 Allowing amendment of the substance of a petition after consent would also alleviate a problem that I believe was on full display in this case: sandbagging. Father filed his affidavit in April 2008, while Baby Girl's birth and Mother's consent did not occur until August 2008, some three to four months later. During this period of time, Father's affidavit was available to, and no doubt reviewed by, both Mother's counsel and counsel for the adoptive parents. Any perceived shortcomings in Father's affidavit could eagily have been relayed to Father in time for him to amend his affidavit prior to Mother's consent, but of course, such shortcomings were only raised after consent in an attempt to defeat Father's standing. I am not suggesting that opposing counsels' conduct was in any way improper-indeed, they appear to have been zealously representing their clients' interests. However, I also do not think the law should reward such behavior by precluding amendment of affidavits to accomplish the strict compliance required by the statute.
T43 Finally, I question the wisdom of a system that demands a putative father's strict compliance with fact-intensive requirements prior to the mother's consent to adopt but allows the question of whether he strictly complied to be debated and decided after-wards, particularly if amendment or other postconsent rehabilitative efforts are not allowed. In my opinion, such a system serves no beneficial purpose and operates only as an opportunity "to divest unmarried biological fathers of the right to raise their children for substantive 'technicalities' that have not yet been adequately defined." In re adoption of Baby Boy Doe, 2008 UT App 449, ¶ 9, 199 P.3d 368 (Davis, J., concurring).
11 44 I agree with the concurrence in In re adoption of Baby Boy Doe that a strict compliance standard is best reserved for procedural matters such as meeting deadlines, filing documents in the appropriate location, and the signing and notarizing of affidavits. See id. 1110-11. In my opinion, requiring strict compliance with section 78B-6-121(8)'s affidavit-content and birth-expense payment requirements, with no opportunity to correct or amend, invites opposing counsel to pursue creative challenges to a putative father's compliance after it is too late for him to do anything about it.
45 Examples of such creative arguments are not hard to imagine. As pointed out by the concurring opinion in In re adoption of Baby Boy Doe, section 78B-6-121(8)(b)(M) provides "absolutely no guidance ... as to *529what, exactly, is a satisfactory 'plan[] for care of the child'" See 2008 UT App 449, ¶ 11, 199 P.3d 368 (alteration in original) (Davis, J., concurring). Today's opinion may provide some of that guidance, but there remains an incredibly broad range of potential objections that could be raised against any particular child care plan. Subsections (8)(b)G) and (8)(b)(ii#i) of section 78B-6-121 may be somewhat more definite, but I am not sure that even direct quotation of the statute would insulate a father against every challenge. What of the father who agrees to a court order of child support but specifies that such order shall be reasonable, or reserves his right to appeal such order? See generally Utah Code Ann. § 78B-6-121(8)(b)(@ii). Or the young father who accepts full custody of the unborn child but makes clear that his own parents will, as a practical matter, share custody of the child? See generally id. § 78B-6-121(8)(b)0). Perhaps most glaring of all, what attorney could resist the chanee to secure victory for his client by establishing, after the fact, that a father's actual preconsent payment of preg-naney expenses was fifty or a hundred dollars too little in light of the father's later-determined "financial ability"? See id. § T78B-6-121(8)(d).
146 In each of these examples, the putative father has potentially failed to strictly comply with the statute. And yet, I fail to see how the denial of a father's rights based on any of these minor failures, with no opportunity to correct them, represents a rule narrowly tailored to serve any compelling interest. In light of the potential for such arguably unconstitutional results, I think it best to interpret section 78B-6-121(8) either to allow for the postconsent correction of substantive shortcomings or to not require strict compliance for the statute's non-procedural requirements to begin with.
€47 In conclusion, while I concur in certain aspects of the majority opinion, I must dissent from its ultimate conclusion affirming the district court's order. In my view, Father timely and strictly complied with all of section 78B-6-121(8)'s requirements, and I would reverse the district court's order and remand this matter for consideration of Father's objection on its merits. However, even if Father's substantive compliance with 78B-6-121(8) could be deemed deficient in any way, constitutional considerations con-vinee me that either Father's actions should be deemed acceptable as substantial compliance with the statute or Father should be allowed a reasonable opportunity to correct any deficiencies despite Mother's execution of her consent to Baby (Girl's adoption.

. I do agree with the majority that verbatim recitation of the statutory language is not necessary to comply with the statute. I additionally note that when the legislature intends to require the exact repetition of particular language, it knows how to impose such a requirement through the use of quotation marks. See, eg., Utah Code Ann. § 32A-1-107(1)(p) (Supp.2009) (requiring certain alcohol vendors to "display in a prominent place a sign in large letters stating: 'Warning: Driving under the influence of alcohol or drugs is a serious crime that is prosecuted aggressively in Utab.' ").


. Even if Mother's demand did reinstate the obligation under the statute, I believe that Father's response was reasonable in light of the amount of Mother's demand and the short time frame. I would deem Father in compliance under the circumstances even if Mother's demand reimposed some statutory obligation to actually pay expenses prior to her consent to adopt.


. I am not suggesting that Mother's initial refusals forever excuse Father from paying his fair share of expenses relating to Mother's pregnancy if such payments might later be ordered by a court. However, Mother's refusals do preclude a denial of Father's paternal standing on the ground of failure to actually pay expenses prior to Mother's consent to adopt. See Utah Code Ann. § 78B-6-121(3)(d)(ii) (Supp.2009).


. It should be noted that this is the highest level of constitutional scrutiny, applicable to the review of laws that, for example, provide for content-based speech restrictions, see, eg., United States v. Playboy Entm't Group, Inc., 529 U.S. 803, 813, 120 S.Ct 1878, 146 LEd.2d 865 (2000), or classify on the basis of race, see generally Adarand Constructors, Inc. v. Pena, 515 U.S. 200, 227, 115 S.Ct 2097, 132 L.Ed.2d 158 (1995).


. I see no distinction between a verified petition and an affidavit for purposes of amendment in this context.


. As noted by the majority opinion, Father did make a request to the district court to be allowed to supplement his affidavit to address the court's concerns regarding possible deportation. The district court denied Father's request, stating that "the statute says he is supposed to put that in his affidavit, not in a supplemental affidavit." The district court's rejection of Father's request clearly indicated the court's opinion that amendment of Father's affidavit was not an option as to his child care plan or any other required element of his affidavit. Thus, I would not fault Father for failing to seek court permission to correct the other alleged deficiencies presented in this case.


. Similarly, so long as a father has made some efforts toward paying a mother's expenses, it would seem that any shortcoming in the amount of actual payment could be "amended" after the fact by timely payment of the shortfall with interest.